 In the Matter of JAMESTOWN STEEL PARTITION Co.andLOCAL 309,UNITED ELECTRICAL, RADIO ce, MACHINE WORKERS OF AMERICACase No. R-2250.Decided January21, 1941Jurisdiction:steel products manufacturing industry.Investigation and Certification of Representatives:existence of question. re-fusal to accord recognition to union until it is certified by the Board ; electionnecessary.--Unit Appropriatefor CollectiveBargaining:production and maintenance em-ployees,excluding supervisory and clerical employees, draftsmen, andengineers.Mr. J. Russell Rogerson,of Jamestown, N. Y., for the Company.Mr. Willard Bliss,of Erie, Pa., for the Union.Mr. Louis Cokin,of counsel to the Board. 'DECISIONAND'DIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 13, 1940, Local 309, United Electrical,Radio &Machine Workers of America, herein called the Union, filed with theRegional Director for the Third Region (Buffalo,New York)a peti-tion alleging that a question affecting commercebud arisenconcern-ing, the representation of employees of Jamestown Steel PartitionCo., Falconer,New York,herein called the Company,and requestingan investigationand certificationof representatives pursuant to Sec-tion 9(c) of the National Labor-Relations Act, 49 Stat.449, hereincalled the Act.On December 21, 1940, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Actand Article III, Section 3, of National Labor Relations BoardRules and Rdgiilations-Series 2, as amended,ordered an investiga-tion and authorized the Regional Director to- conduct itand to pro-videfor an appropriate hearing upon clue notice.On December 28, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon theCompany and theUnion.Pursuant to notice,a hearingwas held on January 6, 1941,at Jamestown,New York, before Peter J. Crotty,the Trial Examinerduly designatedby the Board. The Companywas represented bycounsel, the Union by its representative;both participated -in the29 N L R. B., No 20.116 JAMESTOWN STEEL PARTITION CO. -hearing.Full opportunity to be heard, to examine.and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing, the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYJamestown Steel Partition Co. is a New York corporation operat-ing a plant at Falconer, New York, where it is engaged in the manu-facture and sale of steel partitions, steel cabinets, and portable shelv-ing.During 1940 the Company purchased raw materials valued atabout $125,000, approximately 90 per cent of which were shipped toit from points outside the State of New York.During the sameperiod the Company sold goods valued at about $340,000, approxi-mately 80 per cent of which were shipped by it to points outside theState of New York.IT.TIIF ORGANIZATION INVOL\ EDLocal 309, United Electrical, Radio & MachineWorkers ofAmerica, is a labor organization affiliated with the Congress of Indus- -trialOrganizations.It admits to membership employees at theFalconer plant of the Company.ITT.THE QUESTION CONCFRNIN G REPRESENTATIONThe Company has refused to grant exclusive recognition to theUnion until it is certified by the Board.A statement of the RegionalDirector, introduced at the hearing, shows that the Union representsa substantial number of the employees in the unit alleged by it to beappropriate.'We find that a question has arisen concerning the representationof employees of the Commpany.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and1The Regional Director's statement shows that the Union has presented to him authori-zation cards signed by iO employeesThere a i e approximately 80, employees in the allegedappropriate unit 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V: THE APPROPRIATE UNITThe Union urges that all production and maintenance employees atthe Falconer plant of the Company, excluding supervisory and cleri-cal employees, draftsmen, and engineers, constitute a unit appropriatefor the purposes of collective bargaining.The only controversy withrespect to the unit concerns draftsmen and engineers.The Unionurges the exclusion of all such employees, and the Company desirestheir inclusion.The Company has four employees classified by it as draftsmen andengineers.These employees prepare blue prints and estimates forthe Company fop submission to prospective purchasers and, whenthe Company acquires an order, make the blue prints for use in theproduction of the order in the plant.During the course of produc-tion, the draftsmen and engineers are frequently consulted by theproduction employees-as to the proper method of handling the work.While these employees are,like the production employees, paid on anhourly basis and at comparable rates, we have held that the interestsand problems of such employees are not sufficiently similar to thoseof production and maintenance employees to warrant their inclusionwithin the same bargaining unit, at least where the only labor or-ganization involved, as here, is opposed to such inclusion.We findthat the draftsmen and engineers should be excluded from the appro-priate unit?We find that all production and maintenance employees at theFalconer plant of the Company, excluding supervisory and clericalemployees, draftsmen, and engineers, constitute a unit appropriate forthe purposes of collective bargaining, and that said unit will insureto the employees of the Company their full right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We findthat the employees of the Company eligible to vote in the electionshall be those in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, including employees who did not work duringsuch pay-roll period because they were ill or on vacation and em-ployees who were then or have since been temporarily laid off, but2SeeMatter of Walker Vehicle Company and The Automatic Transportation Company,Dsvisionsof the Yale&Towne Manufacturing Company andWalker-Automatic IndependentLabor Association,7 NL R,B. 827. JAMESTOWN STEEL PARTITION CO. ^119excluding those employees who have since quit or been dischargedfor cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Jamestown Steel Partition Co., Falconer,New York, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and mdintenance employees' at the Falconer plantof the Company, excluding supervisory and clerical employees, drafts-men, and engineers, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Jamestown Steel Partition Co., Falconer, New York, an elec-tion by secret, ballot shall be conducted as early as possible, but,notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of-the Regional Director for the ThirdRegion, acting -.ill -this matter as agent for the National Labor Re-lations Board, and subject to Article III, Section 9, of said Rules andRegulations,_ among all production and maintenance employees at theFalconer plant of the Company who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees R ho did not work during such pay-roll period becausethey'were ill or on vacation and employees who ,were then or havesince been temporarily laid off, but excluding supervisory and clericalemployees, draftsmen, engineers, and employees who have since quitor been discharged for cause, to determine whether or not they desireto be,represented by Local 309, United Electrical, Radio & MachineWorkers of America, affiliated with the Congress of Industrial Or_;anizations, for the purpose of collective bargaining.CHAIR1fAN HARRY A. MILLis took no part in the consideration ofthe above Decision and Direction of Election.